           Case 1:20-cv-10656-JMF Document 12 Filed 02/23/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------
                                                                        X
                                                                        :
 STACEY MERCER,                                                         :
                                                                        :
                                              Plaintiff,                :   20-CV-10656 (JMF)
                                                                        :
                            -v-                                         :        ORDER
                                                                        :
 MARSHALL HOTELS & RESORTS, INC.,                                       :
                                                                        :
                                              Defendant.                :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On February 22, 2021, Defendant filed a motion to dismiss the complaint under Rule
12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-
one (21) days after the service of a motion under Rule 12(b) to amend the complaint once as a
matter of course.

       Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
March 15, 2021. Plaintiff will not be given any further opportunity to amend the complaint to
address issues raised by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendant shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that it relies on the previously filed motion to dismiss. If Defendant files an answer or a
new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If
Defendant files a new motion to dismiss, any opposition shall be filed within fourteen days, and
any reply shall be filed within seven days of any opposition.

       If no amended complaint is filed, Plaintiff shall file any opposition to the motion to
dismiss by March 15, 2021. Defendant’s reply, if any, shall be filed by March 22, 2021.

         The parties are excused from the Court’s previous Order at ECF No. 5 instructing them to
file a joint letter by two weeks after Defendant entered a notice of appearance.

        SO ORDERED.

Dated: February 23, 2021                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
